Citation Nr: 1212254	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-00 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the claimed residuals of a right foot stress fracture and strain. 

2. Entitlement to service connection for the claimed residuals of a cervical spine injury. 

3. Entitlement to service connection the claimed residuals of a lumbar spine injury. 

4. Entitlement to service connection for a claimed cardiovascular disorder (originally claimed as an irregular heartbeat/heart murmur). 

5. Entitlement to service connection for the claimed residuals of a right eye injury. 

6.  Entitlement to service connection for the claimed residuals of right peritonsillar cellulitis (originally claimed as residuals of a throat infection).

7. Entitlement to service connection for the claimed residuals, excision of a gingival mass (originally claimed as residuals of a mouth injury/lump in the mouth). 

8. Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran had active service from August 1978 to August 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the RO. 

The Veteran testified at hearings before a Decision Review Officer (DRO) in April 2008 and the undersigned Veterans Law Judge in May 2009 at the RO. Copies of the hearing transcripts have been associated with the claims folders. 

In March 2010, the Board remanded the Veteran's claim for additional development of the record.  A Supplemental Statement of the Case was issued in December 2011 by the VA Appeals Management Center (AMC), which continued the denial of the claims.  The case is once again before the Board. 

The issues of service connection for the residuals of right peritonsillar cellulitis, a gingival mass excision, and a right eye injury and entitlement to a TDIU rating are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The currently demonstrated residuals of a right fourth metatarsal stress fracture is shown as likely as not to be due to an injury sustained during the Veteran's period active service. 
 
2.  A cervical spine disability was not shown until two decades after separation from active duty and has not been shown by competent medical evidence, or competent and credible lay evidence, to be related to an event or incident the Veteran's active duty.  

3.  A lumbar spine disability was not shown until two decades after separation from active duty and has not been shown by competent medical evidence, or competent and credible lay evidence, to be related to an event or incident of the Veteran's active duty.  

4.  The competent and credible evidence of record does not show that the Veteran currently suffers from a cardiovascular disorder.  



CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by the residuals of a right fourth metatarsal stress fracture is due to an injury that was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The Veteran's cervical spine disability is not due to disease or injury that was incurred in or aggravated by active service; nor may any arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The Veteran's lumbar spine disability is not due to a disease or injury that was incurred in or aggravated by active service; nor may any arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  The Veteran does not have a cardiovascular disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess, supra.

In the present case, VA issued a VCAA notice letter to the Veteran in April 2006, prior to the initial adjudication of his claim.  This letter informed the Veteran of what evidence was required to substantiate his service connection claims and of his and VA's respective duties for obtaining evidence.  

The April 2006 letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  

Thus, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  

As noted, in March 2010, the Board remanded this case to the RO, in pertinent part, to obtain the Veteran's VA and private treatment records, and schedule him for several VA examinations.  The Veteran's claim was then to be readjudicated, if necessary. 

The record reveals that the Veteran's VA and private treatment records have obtained and associated with his claims folder.  The Veteran was also provided with the requested VA examinations. 

Thus, the Board's remand instructions have been fully complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]. 

Further, the record contains the Veteran's service treatment records, VA and private medical records, records from the Social Security Administration and a VA examination reports.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in its analysis, the Veteran was provided with VA examinations in January 2011 and February 2011.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  A supporting rationale was also provided for the opinions proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examinations are adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2011).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He exercised the option of a personal hearing and was afforded one in April 2008 and May 2009 as detailed in the Introduction. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  


II.  Law and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection presupposes a current diagnosis of the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the "current disability" requirement is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).


III.  Residuals of a Right Foot Stress Fracture and Strain

With respect to the first Shedden element, the Veteran has been diagnosed with a "healed right fourth metatarsal fracture" during a January 2011 VA examination.  While cognizant that the examiner indicated that the Veteran's did not experience any residuals from this fracture, the examination report also indicates that the Veteran experiences "right foot pain" as a "problem associated with [this] diagnosis."   Accordingly, this evidence shows that the currently demonstrated fracture residuals as likely as not are manifested by disabling foot pain.  

With respect to the second Shedden element, the Veteran's service treatment records document that he complained of pain in his fourth metatarsal in September 1978.  Evidence of an in-service injury has therefore been demonstrated. 

With respect to the third Shedden element, after reviewing the Veteran's claims folder and conducting a physical examination, the January 2011 VA examiner stated that the Veteran's current "healed right fourth metatarsal stress fracture was caused by, or is a result of, his physical training during service."  Accordingly, the record contains competent and credible evidence of a nexus between the claimed in-service injury and the current disability.

In resolving all reasonable doubt in the Veteran's favor, service connection for the residuals of a right foot stress fracture and strain is warranted. 


IV.  Cervical and Lumbar Spine Disabilities

The Veteran contends that he injured his cervical and lumbar spine after falling from a pole during service.  See the May 2009 hearing transcript, page 17.  Specifically, the Veteran testified that he was training as a wireman when a problem with his spikes caused him to fall approximately 18 feet.  Id at 12-13. 

Upon review, the Veteran's service treatment records are negative for any complaints or findings of a back injury.  Moreover, a physical examination conducted at the time of his separation did not reveal any spine abnormalities.

In support of his claim, the Veteran has submitted a June 2009 statement from F.C. who reported that she remembers the Veteran writing home after he fell from a pole during service.  While the Board acknowledges that the contemporaneous service treatment records do not document the Veteran's fall, based on the lay statement from F.C., the Board will conceded that an in-service injury occurred.  The second Shedden element has therefore been met. 

Following his separation from service, in December 2002, the Veteran reported experiencing cervical and thoracic spine pain following a motor vehicle accident.   The X-ray studies from February 2005 revealed mild to moderate facet arthropathy at C2-C3 and C4-C5.  He was diagnosed with thoracic back strain in 2003 and lumbago in a November 2007 private treatment record. 

With respect to the third Shedden element, after reviewing the Veteran's claims folder and conducting a physical examination, the January 2011 VA examiner stated that the Veteran's current cervical and lumbar disc disease were not caused by or a result of his in-service injury.  Instead, the examiner explained that the Veteran's disabilities were "a normal expected aging outcome unrelated to [his] military service."

To the extent that the Veteran and his representative contend that a medical relationship exists between the diagnosed cervical and lumbar spine disabilities and service, any such statements offered in support of the Veteran's claim do not constitute competent evidence because the record does not indicate that the Veteran or his representative have the medical training or experience necessary to comment meaningfully on complex medical questions such as the etiology of the Veteran's spine disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  

With respect to the provisions of 38 C.F.R. § 3.303(b) relating to chronicity and continuity of symptomatology, the Veteran has alleged that he has experienced back pain ever since he injured his spine during service.  See the April 2008 DRO hearing, page 8.   

Upon review, the Board notes that there are no post-service treatment records documenting any complaints or treatment of back pain until after the Veteran's December 2002 motor vehicle accident.  

In fact, following this post-service accident, in January 2003, the Veteran provided an account of his past medical history to treating physicians but did not include a history of back pain since service.  Moreover, while receiving private medical treatment in November 2007, the Veteran indicated that his back pain was due to a motor vehicle accident that occurred in 2002.  

The Board notes that records received from the Social Security Administration also document the Veteran's complaints of low back pain which began in 2003.  Interestingly, in a December 2005 independent medical evaluation, the Veteran reported that "[h]e had no memory of an injury or trauma to his back." 

Thus, upon review, the record indicates that the Veteran has provided an account of his medical history while seeking VA benefits which differs from that reported while seeking medical treatment and benefits from the Social Security Administration.  

The Veteran's statements to his health care providers and to the Social Security Administration, weigh heavily against the credibility of his contrasting statements made in connection with his claim for VA benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]. 

Accordingly, to the extent the Veteran now contends that he has had lumbar or cervical back pain since service, the Board finds that such assertions are less than credible and directly contradicted by his post-service treatment records.  In view of the foregoing, the Board finds that continuity of symptomatology has not been demonstrated by competent or credible evidence.  

Thus, the third Shedden element has not been met and the Veteran's claim fails on this basis.  Of significance to the Board in this matter is the fact that the claims folder contains no competent evidence of a nexus between the Veteran's current cervical and lumbar disabilities and an event or incident of his active service or credible lay assertions sufficient to establish a continuity of pertinent symptomatology.  


V.  A Cardiovascular Disorder 

The Veteran seeks service connection for a cardiovascular disorder, originally claimed as an irregular heartbeat/heart murmur.  

With respect to the first Shedden element, evidence of a current disability, at no time during the current appeal has the Veteran been diagnosed with a cardiovascular disorder.  When examined in February 2011, the VA examiner noted that there was no evidence of congestive heart failure, pulmonary hypertension or abnormal heart sounds.  Further, the examiner specifically stated that there was "no evidence of a cardiac murmur." 

The Board notes that the results of the February 2011 VA examination are consistent with the evidence contained in the Veteran's claims folder.  Specifically, multiple VA outpatient treatment records document that the Veteran's heart has a regular rate and rhythm with no evidence of a murmur.  See, e.g., a June 2009 VA treatment record. 

In addition, while the Veteran testified that he was diagnosed with a heart murmur during service, he indicated that he has not had any heart problems since this diagnosis.  See the May 2009 hearing transcript, page 43.  

To the extent that the Veteran now contends that a current cardiovascular disorder exists, any such statements offered in support of his claim do not constitute competent evidence and cannot be accepted by the Board because the record does not indicate that the Veteran has the necessary medical training or experience to diagnose cardiovascular disabilities.  See Espiritu, supra; see also 38 C.F.R. § 3.159(a)(1).  

A cardiovascular disability, such as a heart murmur, is not the type of disability which is capable of identification by a lay person.  C.f. Jandreau, supra. 

The Veteran has been accorded ample opportunity to present evidence in support of his claim, i.e., a competent evidence of a cardiovascular disability.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  

The Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In the absence of a competent diagnosis of a cardiovascular disability at any time during the appeal period, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) & Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  See also McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Accordingly, the first Shedden element has not been met, and the Veteran's claim fails on this basis alone.  

In the absence of current disability, there is no need to discuss the remaining two Shedden elements. 

In conclusion, for these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a cardiovascular disorder.  The benefit sought on appeal is accordingly denied.  



ORDER

Service connection for the residual of a right fourth metatarsal stress fracture is granted. 

Service connection for cervical spine injury residuals is denied. 

Service connection for the residuals of a lumbar spine injury is denied. 

Service connection for a cardiovascular disorder is denied. 


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the remaining issues must be remanded for further development of the record.  

With respect to the Veteran's right eye disability claim, during the May 2009 hearing, the Veteran testified that he fell from a telephone pole during service and sustained a splinter in his right eye.  See the hearing transcript, page 13. 

Pursuant to the Board's March 2010 remand, the Veteran was provided with a VA examination to determine the nature and etiology of his claimed right eye disorder. In a November 2010 report, a VA examiner stated that after reviewing the claims folder and conducting a physical examination, he was "unable to find any evidence of any [eye injury] residual secondary to the removed [in-service] splinter.  [A]ll ocular structures appear[ed] normal and in excellent health."  

The Board observes that the November 2010 VA examination report documented that the Veteran has a diminished visual acuity.  In addition, the record indicates that the Veteran has been diagnosed with myopia, astigmatism, presbyopia, mild dry eye, symptomatic hyalosis, a refractive error in both eyes and mild cataracts.  See VA treatment records dated January 2009 and February 2009.  

The November 2010 VA examiner did not comment on whether any of these identified eye disabilities are related to the Veteran's in-service injury.  Under these circumstances, the Board believes that a new medical nexus opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

With respect to the Veteran's claimed residuals of right peritonsillar cellulitis, during the May 2009 hearing, the Veteran testified that he developed a "tonsil problem" during service which resulted in his hospitalization for a week.  See the hearing transcript, page 34.  He reports experiencing the same problem in 2003 which required emergency medical treatment from the Burt Fish Medical Hospital in New Smyrna.  He also testified about being treated for the same problem on multiple occasions since 2003.  Id. 

While the Board remanded the Veteran's claim in March 2010, in part, to obtain his private treatment records from the Burt Fish Hospital, the records that were received only document treatment from November 2007.  On Remand, the RO should request the Veteran submit, or authorize VA to obtain his 2003 treatment records from the Burt Fish Hospital.  38 U.S.C.A. § 5103A(c) (West 2002).  

Furthermore, the Board notes that the Veteran was provided with a VA examination to determine the nature and etiology of his peritonsillar cellulitis, claimed as a throat disability in November 2011.  While the VA examiner indicated that the Veteran did not have any residuals from his right peritonsillar cellulitis, as noted, treatment records from the Burt Fish Medical Hospital were not before the examiner.  

Accordingly, in the event additional relevant treatment records are received, the Veteran should be afforded a new examination to determine the nature and etiology of his claimed throat disability. 

With respect to the Veteran's claimed gingival mass excision residuals, pursuant to the Board's March 2010 remand, the Veteran was provided with a VA examination to determine the nature and extent of his gingival mass excision residuals in April 2011.  After conducting a dental examination, the VA examiner stated that there were "no residuals of excision of gingival mass detected." 

The Board notes that the Veteran testified during the May 2009 hearing that he developed a cyst in the exact spot where his gingival mass was removed during service.  See the hearing transcript, page 32. 

The Board notes that the Veteran is competent to report on the symptoms he experiences.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Upon review, the Board notes that the April 2011 VA examination report focused on the state of the Veteran's teeth as well as whether the Veteran was experiencing any tissue or bone loss.  

The examination report does not indicate whether a cyst on the Veteran's lip was present or whether the cyst he had identified was related to his military service.  Under these circumstances, the Board believes that a new medical nexus opinion is necessary.  See McLendon & Charles, both supra; see also 38 C.F.R. § 3.159(c)(4) (2011).

With respect to the TDIU claim, the Board finds that the resolution of the Veteran's outstanding service connection claims may impact this claim. Under these circumstances, a decision by the Board on the TDIU claim would be premature at this time. See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, these remaining issues are remanded to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask that he identify the names and addresses of all health care providers who have treated him for peritonsillar cellulitis, residuals of the excision of a gingival mass, and a right eye disability since November 2011.  Efforts must also be made to obtain copies of any records of treatment that the Veteran might have received from the Bert Fish Medical Center from 2003. 

2.  Then, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed right eye disability.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

After reviewing the entire record and examining the Veteran, the VA examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any current acquired eye disability had its clinical onset in service or otherwise is due to an event or incident of his period of active duty.  A complete rationale for all opinions expressed should be provided.

3.  Then, if warranted based on the evidence of record, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed peritonsillar cellulitis.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

After reviewing the entire record and examining the Veteran, the VA examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any peritonsillar cellulitis or residuals of a throat infection had its clinical onset in service or otherwise is due to an event or incident of his period of active duty.  A complete rationale for all opinions expressed should be provided.

4.  Then, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed gingival mass excision residuals.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

After reviewing the entire record and examining the Veteran, the VA examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any gingival mass excision residuals, to include the cyst identified by the Veteran during the May 2009 hearing had its clinical onset in service or otherwise is due to an event or incident of his period of active duty.  A complete rationale for all opinions expressed should be provided.

5.  After completing all indicated development, the RO should readjudicate the claims of service connection, as well as for a TDIU rating in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case and  afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


